84845: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-22539: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84845


Short Caption:HUMPHERYS VS. DIST. CT. (REED, PA-C)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A749666Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCashton HumpherysJennifer Andreevski
							(Brenske Andreevski & Krametbauer)
						William R. Brenske
							(Brenske Andreevski & Krametbauer)
						Scott Mitchell Brenske
							(Brenske Andreevski & Krametbauer)
						Ryan D. Krametbauer
							(Brenske Andreevski & Krametbauer)
						


PetitionerEric HumpherysJennifer Andreevski
							(Brenske Andreevski & Krametbauer)
						William R. Brenske
							(Brenske Andreevski & Krametbauer)
						Scott Mitchell Brenske
							(Brenske Andreevski & Krametbauer)
						Ryan D. Krametbauer
							(Brenske Andreevski & Krametbauer)
						


PetitionerKara HumpherysJennifer Andreevski
							(Brenske Andreevski & Krametbauer)
						William R. Brenske
							(Brenske Andreevski & Krametbauer)
						Scott Mitchell Brenske
							(Brenske Andreevski & Krametbauer)
						Ryan D. Krametbauer
							(Brenske Andreevski & Krametbauer)
						


Real Party in InterestDignity HealthKenneth M. Webster
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


Real Party in InterestFremont Emergency Services (Mandavia), Ltd.Keith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Danielle Woodrum
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestHarrison Leo ReedKeith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Danielle Woodrum
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestShook-Ming TaylorKeith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Danielle Woodrum
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


Real Party in InterestShook-Ming Taylor, LLCKeith A. Weaver
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Danielle Woodrum
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentChristy L. Craig


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


06/10/2022Filing FeeFiling Fee Paid. $250.00 from William R. Brenske.  E-Payment Ref. no. 22061018071098. (SC)


06/10/2022Petition/WritFiled Petition for Writ of Mandamus or, Alternatively, Prohibition. (SC)22-18545




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-18548




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-18549




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-18550




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-18551




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-18552




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)22-18553




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)22-18554




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)22-18555




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)22-18556




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 10. (SC)22-18557




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 11. (SC)22-18558




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 12. (SC)22-18559




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 13. (SC)22-18560




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 14. (SC)22-18561




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 15. (SC)22-18563




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 16. (SC)22-18564




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 17. (SC)22-18565




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 18. (SC)22-18566




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 19. (SC)22-18567




06/10/2022AppendixFiled Appendix to Petition for Writ - Volume 20. (SC)22-18568




07/07/2022Order/ProceduralFiled Order Directing Answer. Answer due:  28 days. (SC)22-21425




07/12/2022MotionFiled Stipulation to Dismiss. (SC)22-21835




07/18/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this petition is dismissed.  The parties shall bear their own costs and attorney fees. Case Closed/No Remittitur Issued.  (SC)22-22539





Combined Case View